                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 MARSHA K. BOYANOWSKI,

                        Plaintiff,

                        v.                                 CAUSE NO.: 1:17-CV-355-TLS

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security

                        Defendant.

                                     OPINION AND ORDER

       Plaintiff Marsha K. Boyanowski seeks review of the final decision of the Commissioner

of the Social Security Administration (Commissioner) denying her application for disability

insurance benefits. The Plaintiff argues that the Commissioner wrongfully denied her Social

Security Disability benefits and that the ALJ erred: (1) by failing to incorporate the limiting

effects related to urinary system problems, gastrointestinal problems, other severe and non-

severe impairments, and the combination therefore, into the Residual Functional Capacity

(RFC); and (2) by failing to award at least a period of disability and failing to provide a

meaningful explanation that there had been no 12-month period in which the Plaintiff was unable

to sustain fulltime work.


                                         BACKGROUND

       This case has a lengthy procedural history, involving multiple hearings and three District

Court cases in the Northern District of Indiana. (R. 1031–1034.) On March 24, 2009, the Plaintiff

filed an application for Social Security Disability Insurance Benefits (DIB) asserting that she was

disabled. On July 19, 2010, an ALJ held a hearing, during which the Plaintiff amended her
alleged onset date of disability to May 31, 2008. On November 19, 2010, the ALJ entered an

unfavorable decision. The Plaintiff appealed on December 7, 2010 and the Appeals Counsel

rendered an adverse decision on March 2, 2012. The Plaintiff filed a Complaint for District Court

review, Boyanowski v. Astrue, 1:12-cv-139 (N.D. Ind. 2013). The District Court reversed and

remanded the case on July 2, 2013. The Appeals Council directed that further proceedings be

held consistent with the District Court order.

       On May 27, 2014, the ALJ entered an unfavorable decision. The Appeals Council did not

review the ALJ’s decision within the allotted sixty days. The Plaintiff then filed a second

Complaint for District Court review in Boyanowski v. Colvin, 1:14-cv-295 (N.D. Ind. 2014). The

Plaintiff also filed another Complaint for District Court review related to the subsequent

application that she filed. Boyanowski v. Colvin, 1:14-cv-404 (N.D. Ind. 2013). The District

Court affirmed the decision of the Commissioner and the Plaintiff filed an appeal to the Seventh

Court of Appeals. Boyanowski v. Colvin, 15-3691 (7th Cir. 2016).

       The parties reached a global settlement that encompassed cases 15-3691, 1:14-cv-295,

and 1:14-cv-404. On September 28, 2016, the Appeals Council vacated the extant ALJ decisions

of August 29, 2013 and May 27, 2014, directed the consolidation of the prior extant applications

of March 19, 2009 and March 12, 2012, and instructed that the record be completed and that a

new hearing be held.

       On January 26, 2017, the ALJ conducted a hearing and entered an unfavorable decision

on April 20, 2017. On May 11, 2017, the ALJ revised that decision to include exhibits omitted in

the April 20, 2017 decision. The May 11, 2017 decision became the final decision because the

Appeals Council chose not to review the ALJ’s decision within the allotted sixty days. The

Plaintiff now challenges the ALJ’s decision.



                                                 2
                                     THE ALJ’S FINDINGS

       Disability is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must demonstrate

that her physical or mental limitations prevent her from doing not only her previous work, but

also any other kind of gainful employment that exists in the national economy, considering her

age, education, and work experience. 42 U.S.C § 423(d)(2)(A).

       An ALJ conducts a five-step inquiry in deciding whether to grant or deny benefits.

20 C.F.R. § 404.1520. The first step is to determine whether the claimant no longer engages in

substantial gainful activity (SGA). Id. The ALJ determined that the claimant did not engage in

substantial gainful activity during the period from her amended alleged onset date of May 31,

2008 through her date last insured of March 31, 2012. (R. 1036.)

       The ALJ also discussed the four rules pursuant to 20 CFR § 404.130 to determine when

the Plaintiff was insured for purposes of establishing a period of disability or becoming entitled

to disability insurance benefits. (Id.) These four rules require that the Plaintiff must also be “fully

insured” pursuant to 20 C.F.R. § 404.132. (Id.) The ALJ determined that the Plaintiff last me the

insured status requirements of the Social Security Act on March 31, 2012 (Id.)

       In step two, the ALJ determines whether the claimant has a severe impairment limiting

her ability to do basic work activities under § 404.1520(c). The ALJ found that the Plaintiff had

the following severe impairments: fibromyalgia, obstructive sleep apnea, obesity, and diabetes

mellitus. (Id. at 1036.) The ALJ stated that these impairments “had more than a minimal effect

on the claimant’s ability to work. They limited her physical capacities for lifting, carrying,

                                                  3
pushing and pulling heavy items; reaching on a constant basis with her upper extremities;

performing fine and gross manipulative tasks on more than a frequent basis; standing and

walking for more than two hours during an eight-hour workday; and engaging in postural

changes.” (Id.) These impairments also “limited her ability to work around certain hazards in the

workplace environment.” (Id.)

       The ALJ acknowledged that the Plaintiff had three additional diagnoses that did not

qualify as severe mental impairments prior to the date she last met the disability insured status

requirements of the Social Security Act: (1) attention-deficit hyperactivity disorder; (2) a

medically determinable mental impairment of depression; and (3) generalized anxiety disorder

(Id. at 1037.) The Plaintiff received a diagnosis of attention-deficit hyperactivity disorder in

March 2010, which a primary care physician diagnosed. (Id. at 1037.) The ALJ noted that the

evidence indicated that the Plaintiff’s attention-deficit hyperactivity disorder came under control

with medication therapy, there was no evidence that this condition produced symptoms that

interfered more than minimally with the Plaintiff’s ability to perform work related activity, and

there was no persuasive evidence that it lasted as severe for more than twelve continuous

months. (Id. at 1037.)

       Regarding the Plaintiff’s depression, the ALJ found that the Plaintiff did not have a

severe mental impairment prior to the date she last met the disability insured status requirements

of the Social Security Act. (Id. at 1037-38.) The ALJ stated that the Plaintiff had no limitations in

her abilities to engage in daily activities and maintain social functioning, mild limitations in her

abilities to concentrate, persist, keep pace (CPP), and had not experienced an episode of

decompensation. (Id.) Regarding the Plaintiff’s generalized anxiety disorder, the ALJ

acknowledged that the Plaintiff’s primary care physician noted that she had a diagnosis of



                                                  4
generalized anxiety disorder. (Id. at 1037.) The ALJ noted, however, that there are no complaints

from the Plaintiff regarding her alleged general anxiety disorder in the record. (Id. at 1038.) The

ALJ also stated that there were no complaints nor mental status exam findings regarding the

Plaintiff’s alleged anxiety or depression when the physician saw the Plaintiff in September 2011.

(Id.) The ALJ said that the Plaintiff complained of worsening depression at her December 2011

appointment, but had no complaints regarding anxiety or depression in January 2012 or July

2012. (Id.) The ALJ stated that the “the above discussion of the evidence not previously

considered by the undersigned does not change his assessment that the claimant did not have

severe mental impairments prior to the date she last met the disability insured status requirements

of the Act.” (Id.)

        The ALJ explained that “whatever limitations and the claimant had regarding her

capacity to work were primarily due to her physical condition and not mental impairments.” The

ALJ noted that she received “little treatment” for her mental conditions other than prescription

medications, which were not prescribed by a mental healthcare provider and she did not

participate in counseling or therapy. (Id.) As these impairments caused no more than “mild”

limitation in any of the functional areas, the ALJ considered them non-severe. 20 CFR

404.1520a(d)(1).

        The ALJ also stated that the Plaintiff’s alleged recurrent urinary tract infections,

genitourinary conditions, flank pain, bladder symptoms, colo-vesical fistula, and use of cane

were incorporated into the RFC to the extent that these symptoms were reasonably accepted as

consistent with the objective medical evidence and other evidence. (R. 1041–46.) The ALJ states

that the evidence fails to show that the Plaintiff had recurrent urinary tract infections or treatment

for genitourinary condition after the Plaintiff’s surgeries in January 2010. (Id. at 1042.) The ALJ



                                                  5
noted that the Plaintiff underwent a cystoscopy, she said she was doing well at her three-month

follow-up but was concerned about a urinary tract infection, and there are no records regarding

those results. (Id. at 1041.) The Plaintiff did not mention a urinary tract infection at her

additional follow-up appointment, during which the physician noted “the claimant was doing

very well.” (Id. at 1042.)

       The ALJ states that while the Plaintiff sought hospital care for an acute onset of flank

pain and bladder symptoms, the record showed that there was no evidence of calcified stone,

distal ureteral stones, or kidney stones during her treatment. (Id.) The Plaintiff also underwent

further testing, a cystoscopy, that showed no evidence of papillary lesions in the urinary bladder

or evidence of fistula. (Id. at 1043.) The ALJ stated that it found a notation by the primary care

physician that stated: “chronic urinary tract infection resolved with surgery in 2010” was

noteworthy.” (Id) (citing Ex. B-16-F and B-20-F.)

       The ALJ also discussed the Plaintiff’s colo-vesical fistula, which required treatment with

a small bowel resection after surgery in January 2010, and peri-umbilical pain (Id. at 1043–44.)

When the Plaintiff returned for a follow-up with her physician regarding her colo-vesical fistula

related problem in February 2010, her physician noted that she was doing well. (Id.) The Plaintiff

returned in September 2010 and a CT scan showed colon colitis and subsequently a biopsy that

suggested possible ischemic colitis. (Id. at 1044.) The ALJ stated that the treatment a colorectal

surgeon suggested was “conservative.” (Id.) The Plaintiff complained of peri-umbilical pain at

her January 2011 appointment and had a palpable umbilical hernia. The subsequent CT scan of

the Plaintiff’s abdomen and pelvis was negative for acute findings. (Id.) In February 2011, the

Plaintiff visited the emergency room due to abdominal pain, vomiting and constipation. A CT

scan noted that there was no evidence of ischemic colitis, but that there was thickening of several



                                                  6
loops of the small bowel consistent with enteritis. (Id.) The Plaintiff’s physician noted that in

April 2011, the Plaintiff had a normal colonoscopy and a normal endoscopy to the mid-

transverse colon. (Id. at 1044.)

       Finally, the ALJ noted that the Plaintiff’s physician prescribed her a cane in July 2012

and that the evidence does not reflect a need for the cane. (Id. at 1045–46.)

       Step three requires the ALJ to “consider the medical severity of [the] impairment” to

determine whether the impairment “meets or equals one of the [the] listings in appendix 1 . . . .”

§ 404.1520(a)(4)(iii). If a claimant’s impairment(s), considered singly or in combination with

other impairments, rise to this level, there is a presumption of disability “without considering

[the claimant’s] age, education, and work experience.” § 404.1520(d). But, if the impairment(s),

either singly or in combination, fall short, the ALJ must proceed to step four and examine the

claimant’s “residual functional capacity” (RFC)—the types of things she can still do physically,

despite her limitations—to determine whether she can perform “past relevant work,”

§ 404.1520(a)(4)(iv) or whether the claimant can “make an adjustment to other work” given the

claimant’s “age, education, and work experience.” § 404.1520(a)(4)(v). The ALJ determined

that, through the date last insured, the claimant did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526), as well as

SSR 17-2p. (R. 1038.) The ALJ stated that the Plaintiff was not under a disability, as defined in

the Social Security Act, or at any time from May 31, 2008, the amended alleged onset date,

through June 30, 2012, the date last insured. (Id. at 1051.)

       The ALJ noted that he had considered listings 3.09 (Corpulmonale secondary to chronic

pulmonary vascular hypertension), 3.10 (Sleep-related breathing disorders) and Social Security



                                                  7
Ruling 02-1p (Obesity). (Id. at 1039.) To meet a listing, the evidence must document the

existence of all of the listing’s specified medical criteria. In regard to 3.09, the ALJ found testing

has not shown the claimant to have a mean pulmonary artery pressure of greater than 40 mm Hg,

or arterial hypoxemia. (Id.) In regard to 3.10, the ALJ found that the evidence shows testing

noted that the Plaintiff had a positive response to use of a CPAP machine and she wears this

machine at night. (Id. at 1039.) The ALJ stated that the state agency medical consultants who

reviewed the evidence of record also concluded that the Plaintiff’s obesity and other physical

impairments did not meet or equal the severity of any impairment described in Appendix 1 of the

regulations. (Id.)

        The ALJ determined that the Plaintiff had the RFC to perform most work activities

associated with sedentary work as defined in 20 CFR 404.1567(a). (Id.) The ALJ found that the

Plaintiff “could lift, carry, push and pull ten pounds frequently and fifteen pounds occasionally,

stand and/or walk for two hours during an eight-hour workday, and sit for six hours throughout

the eight-hour workday. As to the use of her upper extremities, the claimant could frequently

reach and perform fine and gross manipulative tasks on a frequent basis. Regarding postural

changes, she could occasionally kneel, crouch, crawl, balance, squat, climb ramps and stairs, and

bend and stoop in addition to what was required to sit, but could not climb ladders, ropes, or

scaffolds. With respect to her work environment, the claimant could not work in concentrated

exposure to or within close proximity to unprotected heights and inherently dangerous

machinery.” (Id. at 1039–1040.) The ALJ stated that, in making the RFC finding, it had

considered “all of the claimant’s symptoms and the extent to which these symptoms can

reasonably be accepted as consistent with the objective medical evidence and other evidence,

based on the requirements of 20 CFR 404.1529 and SSR 96-4p. (Id. at 1040.)



                                                  8
       The ALJ also discussed the Plaintiff’s alleged numbness, tingling in the hands/arms, and

constant hand shaking and tremors. (Id. at 1044.) The ALJ stated that the RFC provides for any

paresthesia the Plaintiff may experience by limiting her to work that does not require her to

perform more than occasional fine and gross manipulative tasks. (Id. at 1045.) The ALJ

acknowledged that the Plaintiff had decreased strength and limited range of motion in her arms,

and painful range of motion of her shoulders. The ALJ stated that he accounted for these issues

by eliminating constant reaching in formulating the RFC. (Id.)

       The ALJ acknowledged that the Plaintiff took several medications, including pain

medication. Although the ALJ stated that there was no persuasive evidence that the Plaintiff

experienced any side effects from her medication, the ALJ still limited the Plaintiff’s work

environment to one that did not require her to climb ladders, ropes, and scaffolds, or to work

where there was concentrated exposure or to work within close proximity to unprotected heights

and inherently dangerous machinery. (Id.)

       The ALJ said that he did not account for the Plaintiff’s alleged symptoms and functional

limitations that were not medically determinable. (Id.) The ALJ noted that the Plaintiff

challenged the finding of the Plaintiff’s genitourinary impairment as non-severe and that the ALJ

should have considered the Plaintiff’s kidney flank pain, gout, and combined impact thereof. (Id.

at 1041.) The ALJ noted that the Plaintiff had failed to provide a “medical source statement or

any medical support for his allegations, medical opinion and theories, and arguments. Therefore,

[Plaintiff’s attorney’s] allegations and theories are entitled to little weight.” (Id.) The ALJ stated

that the “evidence fails to show the claimant had a gastrointestinal, colon, or rectal condition,

abdominal pain, or irritable bowel syndrome that would require greater function. The ALJ stated

that: “[t]here is no persuasive evidence upon which to find that the Plaintiff suffered from



                                                   9
debilitating pain or other symptoms that would further reduce the residual functional capacity.

(Id. at 1046–47.)



                                   STANDARD OF REVIEW

       The Social Security Act establishes that the Commissioner’s findings as to any fact are

conclusive if supported by substantial evidence. See Diaz v. Chater, 55 F.3d 300, 305 (7th Cir.

1995). The question upon judicial review of an ALJ’s finding that a claimant is not disabled

within the meaning of the Social Security Act is not whether the claimant is, in fact, disabled, but

whether the ALJ’s findings are supported by substantial evidence and under the correct legal

standard. See Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); Schmidt v. Apfel, 201 F.3d

970, 972 (7th Cir. 2000). Thus, the Court will affirm the Commissioner’s finding of fact and

denial of disability benefits if substantial evidence supports them. Craft v. Astrue, 539 F.3d 668,

673 (7th Cir. 2009). Substantial evidence is defined as “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Henderson v.

Apfel, 179 F.3d 507, 512 (7th Cir. 1999).

       It is the duty of the ALJ to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Richardson, 402 U.S. at 399–

400. The reviewing court reviews the entire record; however it does not substitute its judgment

for that of the Commissioner by reconsidering facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. See Diaz, 55 F.3d at 308. A court will “conduct a

critical review of the evidence,” considering both the evidence that supports, as well as the

evidence that detracts from, the Commissioner’s decision, and “the decision cannot stand if it



                                                10
lacks evidentiary support or an adequate discussion of the issues.” Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (internal quotations omitted).

         When an ALJ recommends the denial of benefits, the ALJ must first “provide a logical

bridge between the evidence and [his] conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir.

2009) (internal quotation marks and citation omitted). Though the ALJ is not required to address

every piece of evidence or testimony presented, “as with any well-reasoned decision, the ALJ

must rest its denial of benefits on adequate evidence contained in the record and must explain

why contrary evidence does not persuade.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008).

However, if substantial evidence supports the ALJ’s determination, the decision must be

affirmed even if “reasonable minds could differ concerning whether [the claimant] is disabled.”

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).



                                             ANALYSIS

         The Plaintiff alleges that the ALJ erred when it: (1) did not incorporate the limiting

effects related to urinary system problems, gastrointestinal problems, other severe and non-

severe impairments, and the combination therefore into the RFC; and (2) failed to award at least

a period of disability and failing to provide a meaningful explanation that there had been no 12-

month period in which the Plaintiff was unable to sustain fulltime work. The Defendant argues

that substantial evidence supports the ALJ’s decision and it should be affirmed. (Def.’s Resp. Br.

at 3.)


1.       Incorporation of Impairments into the RFC

         The parties disagree whether the ALJ appropriately incorporated all limitations, including

those severe and non-severe, into the RFC. The Plaintiff argues that the ALJ erred when he

                                                  11
minimized the urinary system impairment because he viewed abdominal pain, urinary tract

infections, and kidney stones in isolation as if they were separate impairments. (Pl.’s Br. at 24.)

The Plaintiff argues that these are, in fact, the same impairment. (Id.) The Plaintiff also argues

that the ALJ’s failure to include migraine and fatigue issues into the RFC merit remand. (Id.) The

Defendant argues that the Plaintiff’s contentions are without evidentiary support and must fail, as

the ALJ adequately considered the evidence and discussed his rationale for assessing the

Plaintiff’s RFC as he did. (Def.’s Resp. Br. at 4, 6.) The Defendant states that the ALJ discussed

records concerning the Plaintiff’s urinary and gastrointestinal impairments at length. (Id. at 4.)

The Defendant states that the ALJ noted that the evidence failed to show that the Plaintiff had

recurrent urinary tract infections and there is an absence of any specific treatment for any

genitourinary condition after the Plaintiff’s January 2010 surgeries. (Id. at 5.)

       The ALJ must consider all the Plaintiff’s medically determinable impairments, both

severe and non-severe, in the aggregate in determining the Plaintiff’s RFC. When an ALJ

determines that one or more of a claimant’s impairments are “severe,” “the ALJ need[s] to

consider the aggregate effect of this entire constellation of ailments—including those

impairments that in isolation are not severe.” Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th

Cir. 2003) (emphasis in original). “The fact that [an impairment] standing alone is not disabling

is not grounds for the ALJ to ignore [it] entirely—it is [its] impact in combination with [the

claimant’s] other impairments that may be critical to his claim.” Yurt v. Colvin, 758 F.3d 850,

860 (7th Cir. 2014). That is, “a competent evaluation of [a claimant’s] application depends on the

total effect of all his medical problems.” Golembiewski, 322 F.3d at 918; see also Williams v.

Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (“As we—and other circuits—have emphasized

repeatedly . . . the combined effects of the applicant’s impairments must be considered, including



                                                 12
impairments that considered one by one are not disabling.”).“A failure to fully consider the

impact of non-severe impairments requires reversal.” Denton v. Astrue, 596 F.3d 419, 423 (7th

Cir. 2010) (citation omitted); see also Parker v. Astrue, 597 F.3d 920, 923 (7th Cir. 2010)

(finding that “failure to consider the cumulative effect of impairments not totally disabling in

themselves was an elementary error”); Terry, 580 F.3d at 477 (noting that even where

impairments would “not on their own be disabling, that would only justify discounting their

severity, not ignoring them altogether”); Verlee v. Astrue, No. 1:12-CV-45, 2013 WL 1760810,

at *5 (N.D. Ind. Apr. 24, 2013) (remanding where “ALJ failed to discuss, and effectively

ignored, the Plaintiff’s” non-severe impairments when determining the Plaintiff’s RFC).

       In this case, the ALJ discussed the Plaintiff’s non-severe and severe impairments at

length. There is sufficient indication that the ALJ considered the Plaintiff’s impairments in the

aggregate. At step two, the ALJ examined the objective medical evidence regarding the

Plaintiff’s numerous determinable impairments and decided that all were non-severe excepting

fibromyalgia, obstructive sleep apnea, obesity, and diabetes mellitus. (R. 1036.) The ALJ also

acknowledged that the Plaintiff had several, non-severe medical impairments and addressed them

accordingly. The ALJ also disregarded some of the Plaintiff’s alleged medical issues as they

were not medically determinable.

       In step four, the ALJ discussed in detail whether the limitations stemmed from the four

severe impairments identified at step two. The ALJ considered all of the Plaintiff’s symptoms

and the extent to which these were consistent with the objective medical evidence and other

evidence. (Id. at 1040–45.) The ALJ incorporated the Plaintiff’s severe impairments and non-

severe impairments into the RFC, accounting for the Plaintiff’s alleged weakness, limitations in

strength and range of motion in her arms, and side effects of medications. The ALJ appropriately



                                                13
did not consider the Plaintiff’s alleged limitations and restrictions that were not attributable to

medically determinable impairments. Dorrance v. Colvin, No. 3:12-cv-540-CAN, 2013 WL

6839909, at *6 (N.D. Ind. Dec. 27, 2013) (citing SSR 96-8p). “Although the non-severe

impairments may not have an effect on the claimant’s RFC ultimately, the ALJ [is] required to

explain why.” Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010). The ALJ acknowledged

which impairments did not impact the Plaintiff’s RFC analysis as some of the Plaintiff’s

arguments regarding symptoms, functional limitations, and medical connections were not

medical evidence, or occurred after the Plaintiff’s last date insured. (R. 1041, 47.) The ALJ has

met his burden in this instance as “[t]he Court is easily able to track the ALJ's reasoning

concerning his assignment of [the Plaintiff’s] RFC, and thus he has done enough.” Lambright v.

Colvin, No. 1:12-CV-138, 2013 WL 1403221, at *10 (N.D. Ind. Apr. 5, 2013).

       Finally, the Plaintiff argues that the ALJ’s “frequent incorporation of vacated findings

from prior vacated decisions in the decision and revised decision is confusing and prevents them

from being meaningfully reviewed.” (Pl.’s Br. at 25) (citing Herron v. Shalala, 19 F.3d 229,

333–34) (7th Cir. 1994). The Plaintiff does not further develop this argument and the Defendant

contends that the Plaintiff has no basis for remand. (Def.’s Br. at 7–8.) The Court agrees that the

Plaintiff’s argument is sparse and that she cites to no specific instances in which the

incorporation of vacated findings was confusing and prevented meaningful review. Further, the

case the Plaintiff relies upon is distinguishable from the Plaintiff’s case. In Herron, the court

determined that the ALJ had incorporated by reference the summary of the evidence but failed to

make any assessment of the medical evidence. Id. at 334. Here, the ALJ engaged in substantial

analysis, even when he incorporated references to previous, vacated decisions. Thus, the Court

finds that there is no basis for remand.



                                                  14
2.     Period of Disability

       An award of temporary benefits can be granted if a claimant meets the Act's definition of

“disability” for a time lasting 12 months or longer, even if she later recovers sufficient health to

return to full-time work on a long-term basis. This 12-month period must be continuous. Reed v.

Colvin, No. 1:14-cv-080 JD, 2015 WL 4921614, at *9 (N.D. Ind. Aug. 18, 2015), aff'd, 656 F.

App'x 781 (7th Cir. 2016). The Plaintiff argues that her severe and lengthy medical history

means that the ALJ had no plausible basis to conclude that there had been no period lasting 12

months or more in which she did not meet the definition of disability under the regulations. (Pl.’s

Br. at 27.) The Plaintiff argues, specifically, that the Defendant should have found that the

Plaintiff was disabled for a closed period of disability from the alleged onset date through May 6,

2011. (Id. at 28.) The Defendant argues that the Plaintiff has failed to prove that her impairments

were severe enough to meet the definition of disability and that the ALJ discussed ample

evidence from the purported period that demonstrated there was no continuous disability for 12

months during that time. (Def.’s Resp. Br. at 9.)

       The Plaintiff bears the burden of showing that she has been unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The inability

to engage in any substantial gainful activity, and not merely the impairment itself, must last for at

least twelve months. Livergood v. Colvin, No. 1:14-CV-360-JVB-SLC, 2015 WL 7573217, at *3

(N.D. Ind. Nov. 25, 2015) (citing Barnhart v. Walton, 535 U.S. 212, 216–22 (2002); Lambright

v. Colvin, No. 1:12-CV-138, 2013 WL 1403221, at *10 (N.D. Ind. Apr. 5, 2013)). The Plaintiff



                                                 15
cites several cases from outside this circuit to bolster her argument that that the ALJ erred in

when it did not consider the effects of a series of hospitalizations on the period of disability and

the various medical procedures the Plaintiff underwent. (Pl.’s Br. at 27.) These cases are not

controlling in this jurisdiction. Further, they are not relevant to the facts at hand.

        For example, the Plaintiff cites to Lovette v. Astrue, No. 07-2029, 2008 WL 65207, at *3

(W.D. Ark. Jan. 4, 2008), a case in which the ALJ erred by not considering a closed period of

disability. (Id.) In Lovette, the ALJ erred by ignoring the claimant’s various surgical procedures

over a seventeen-month period and the absences from work they could cause. 2008 WL 62507,

at *3–5. Lovette is not applicable here because the Plaintiff has not shown that the ALJ ignored

evidence during the relevant period. The Plaintiff also cites to Lang v. Secretary of Health and

Human Services, No. 88-1561, 1989 WL 40188 (6th Cir. Apr. 12, 1989), in which the court

found that the ALJ erred because he did not consider a closed period of disability. In Lang, the

claimant was shot and stated that two years later he could return to work. 1989 WL 40188, at *2.

There, the court found that the ALJ erred by only focusing on the period after the claimant

admitted he was physically able to return to work and did not consider a closed period of

disability from the time of the gunshot wound to the time of his admitted improvement. Id. In

this case, the ALJ thoroughly considered and evaluated the Plaintiff’s extensive medical history

in concluding that the Plaintiff did not meet the definition of disability for a period lasting 12

months or longer. The ALJ supported his decision with substantial evidence, including the

evaluation of the medical record. (R. 1036–49.) The Court finds that substantial evidence

supports the ALJ’s decision to deny a closed period of disability. Finally, this case is also

distinguished from Ash-Davis v. Commissioner of Social Security, No. C-1-06-648, 2008 WL

1886022, at *3 (S.D. Ohio Apr. 28, 2008). The Ohio district court found “strong evidence



                                                  16
suggesting at least a closed period of disability.” However, the Plaintiff has not shown that her

impairments were on the same level as those mentioned in Ash-Davis. Accordingly, this case,

like Lovette and Lang, is wholly inapplicable to the present facts.



                                         CONCLUSION

       For the reasons stated above, the decision of the Commissioner is AFFIRMED.


       SO ORDERED on February 26, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                17
